              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
           CRIMINAL CASE NO. 1:14-cr-00058-MR-WCM-1


UNITED STATES OF AMERICA,       )
                                )
                  Plaintiff,    )
                                )
         vs.                    )                   ORDER
                                )
                                )
JEFFERY SCOTT BLACK,            )
                                )
                   Defendant.   )
_______________________________ )


      THIS MATTER is before the Court upon the Defendant’s Motion to

Terminate Supervised Release [Doc. 197]. The Defendant is represented

by attorney Eric J. Foster. Mr. Foster advises in the Motion that neither

counsel for the Government nor the Defendant’s supervising probation

officer oppose the request for early termination.

      As grounds for early termination, counsel represents that the

Defendant’s compliance with the terms of supervised release and his efforts

at rehabilitation have been exceptional.       Since being released from

incarceration, the Defendant has enrolled in community college part time

while maintaining employment.      Now that he is nearing the end of his

education, the Defendant is expected to apply for and ultimately perform
accredited internship work outside of the educational system, which may

require the Defendant to relocate out of the District for an extended period of

time. Counsel represents that the Defendant “has been unable to apply for

numerous positions simply because he cannot apply for and accept a

position that he might not be able to fulfill.” [Doc. 197 at 2]. Counsel further

represents that the Defendant’s advancement at work is similarly blocked by

the limitations placed on his ability to travel, because the Defendant cannot

accept assignments outside the country where “permission might not be

granted in time to meet the requirements of the job.” [Id.].

      Upon review of the Defendant’s Motion, and in light of the lack of

opposition by the Government and the Defendant’s supervising probation

officer, the Court is satisfied that the early termination of the Defendant’s

supervised release may be warranted in the event that the Defendant is

accepted for an internship or receives a work assignment that requires him

to leave the District. As neither such event has yet occurred, however, the

Defendant’s request appears to be premature.               The Defendant is

encouraged to apply for any appropriate internship and employment

opportunities. In the meantime, the Court will hold the present motion in

abeyance. If the Defendant is offered such an internship or work assignment

out of the District, Defendant’s counsel should advise the Court, and
                                       2
provided that the Defendant has no violations at that time, this motion can

be addressed in an expeditious manner.

      IT IS, THEREFORE, ORDERED that the Defendant’s Motion to

Terminate Supervised Release [Doc. 197] is HELD IN ABEYANCE for a

period of at least ninety (90) days.

      The Clerk of Court is respectfully directed to provide a copy of this

Order to counsel for the Defendant, counsel for the Government, and the

U.S. Probation Office.

      IT IS SO ORDERED.

                                  Signed: March 9, 2019




                                         3
